Citation Nr: 0119567	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  98-17 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In April 2000, the Board remanded this issue to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran's current right ear hearing loss meets the VA 
standards for hearing loss disability.

3. The veteran was exposed to acoustic trauma in service.

4. The medical evidence of record reasonably shows that the 
veteran's right ear hearing loss disability is related to the 
acoustic trauma he experienced during service.  


CONCLUSION OF LAW

The veteran's right ear hearing loss was incurred during his 
active military service. 38 U.S.C.A. § 1110 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§  3.102, 3.303 (2000).



Factual Background

The veteran's service medical records show no finding of 
right ear hearing loss.  At separation, the right ear hearing 
in whispered voice was 15/15.  His DD 214 shows that he 
participated in several battles and campaigns, and received 
the European, African, Middle Eastern Service Medal with 7 
Bronze Stars and 1 Bronze Arrowhead.  

On VA examination in February 1992, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60


LEFT
50
55
80



Speech recognition ability was not calculated.  The examiner 
found that the veteran had sloping mild to severe 
sensorineural hearing loss, bilaterally, worse in the left 
ear.  

On VA examination in June 1998, the veteran complained of 
right ear hearing loss.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
60
75
75
LEFT
90
105
110
110
110

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 0 percent in the left ear.  

In January 1999, the veteran complained of being exposed to 
explosions behind German lines in WWII.  He also reported a 
history of noise exposure at a manufacturing plant for 5 
years and working construction for 5 to 7 years.  He reported 
farming for 5 years.  Examination of the right ear showed 
discoloration of the right eardrum.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
65
70
70
LEFT
95
105
105
105
105







Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 0 percent in the left ear.  
The examiner stated that pure tone conduction thresholds were 
within normal limits at 500 Hz with mild-to-moderately severe 
SNHL from 750-4000 Hz.  It was stated that word recognition 
was moderately-to-severely impaired.  It was noted that the 
claims file and service records were not available for 
review.  The examiner opined that though it was possible that 
the veteran sustained some degree of hearing loss in his 
right ear from the incidence of acoustic trauma to his 
service-connected left ear, without any records documenting 
the extent of loss, a determination of service connection for 
hearing loss in the right ear could not be made. 

The veteran was examined by VA in September 2000.  The claims 
file and service records were reviewed and discussed in the 
examination report.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
70
70
75
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 0 percent in the left ear.  
The diagnosis for the right ear was, pure tone air conduction 
thresholds showed a mild, sloping-to severe SNHL from 500 to 
4000 Hz.  It was stated that word recognition was moderately 
impaired.  The examiner noted that the veteran's claims file 
and service medical records were reviewed and showed no 
evidence to support a service related hearing loss in the 
right ear.  It was reported that it was possible that the 
veteran's hearing loss in the right ear began in the service, 
but in the absence of proper documentation, it could not be 
substantiated.  It was stated that it was just as possible 
for the etiology of the veteran's right ear hearing loss to 
be the result of noise exposure in civilian life and his 
apparent healed perforation of the right ear drum to have 
been due to childhood ear infections.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein. 38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2000).

The Board initially notes that based on the audiological data 
of record, the veteran does have a current disability due to 
right ear hearing loss under 38 C.F.R. § 3.385. The veteran 
contends that he was exposed to acoustic trauma during combat 
during service.  His DD Form 214 shows that he participated 
in several battles and campaigns.  Accordingly, it is 
recognized that the veteran was exposed to noise during 
service, and sustained acoustic trauma therein.

The next question is whether the veteran's current right ear 
hearing loss is related to the acoustic trauma he sustained 
in service. The only evidence contemporaneous with the 
veteran's service with respect to the status of his hearing 
is a whispered hearing test at separation, showing normal 
hearing.  However, the validity of this test may be 
questionable, since an audiogram was not performed.  Two VA 
examiner's have stated that it is possible that the veteran's 
right ear hearing loss was due to acoustic trauma in service.  
The most recent examiner does not entirely rule out the 
effect of the veteran's acoustic trauma in service as it was 
stated that, while the veteran was exposed to acoustic trauma 
after service which could have caused his hearing loss, it 
was just as possible that the hearing loss began in service.  

The Board has determined that it is at least as likely as not 
that the veteran's right ear hearing loss is related to his 
service.  There is an approximate balance of positive and 
negative evidence with respect to whether the veteran's 
current right ear hearing loss was the result of acoustic 
trauma in service.  As the benefit of the doubt must be given 
to the veteran, the Board concludes that his right ear 
hearing loss was incurred in service and that service 
connection should be awarded for this disability. 38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§ 3.102, 3.303.
	

ORDER

Service connection for right ear hearing loss is granted.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

